DETALED ACTION

Status
This Allowability Notice is in response to the Applicant Appeal Brief filed on December 28, 2020.  Claims 1-22 contain allowable subject matter.  
The examiner has amended the claims with approval from Attorney Barry Goldsmith, received during an Examiner-Attorney phone call on March 26, 2021.  The examiner has amended claim 10.  The examiner has cancelled claims 23-26.  Claims 1-22 are allowed
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Barry Goldsmith on March 26, 2021.
The application has been amended as follows: 
Claim 1. (Previously Presented) A method comprising: 
receiving, from a mobile device, over a network, at least one first location point attribute describing a first location of the mobile device; 
generating a shaped region having a shape and based at least in part on the first location and at least one candidate trajectory of a discrete set of candidate trajectories, further comprising determining an amount of uncertainty of the at least one candidate trajectory, 
forming a first notification region based at least in part on the shaped region and a geographic density of location points in a vicinity of the shaped region, wherein a specified maximum number of closest location points defines a size of the first notification region, the first notification region having the shape and the size that encompasses both the location points and a travel path of the mobile device based on the direction of travel, the size of the first notification region further based on a memory limitation of the mobile device that limits a number of notifications; 
selecting a first set of notifications based at least in part on the first notification region, wherein the first set of notifications is based at least in part on at least one of, a mobile device limit, or a notification count and based on weather conditions in the first notification region; and 
transmitting at least a portion of the first set of notifications electronically through the network to the mobile device.

Claim 2. (Original) The method of claim 1, wherein the first set of notifications comprises at least one of an advertisement or a coupon, or a combination thereof.

Claim 3. (Original) The method of claim 1, further comprising: 

adjusting the first notification region to form a second notification region; 
selecting at least a portion of a second set of notifications, wherein the selecting is based at least in part on the second notification region; and 
transmitting at least a portion of the second set of notifications to the mobile device.

Claim 4. (Original) The method of claim 3, wherein the portion of the second set of notifications is determined based at least in part on network speed conditions.

Claim 5. (Original) The method of claim 1, wherein the first set of notifications is determined based at least in part on at least one of, promotional data, or user preferences, or user purchase history, or weather conditions in the first notification region, or traffic conditions in the first notification region, or any combination thereof.

Claim 6. (Previously Presented) The method of claim 1, wherein the shaped region is based on a speed, a highway route, traffic conditions in the shaped region, and traffic conditions between the shaped region and the first location.

Claim 7. (Previously Presented) The method of claim 1, wherein the first non-circular shape comprises an oblong shape and the second non-circular shape comprises the shape of a conical shape or a bulbous shape.



Claim 9. (Original) The method of claim 8, wherein the geo-context rules are executed by the mobile device.

Claim 10. (Currently Amended) The method of claim 1, wherein the first set of notifications is based on a mobile device limit comprising an amount of memory on the mobile device.

Claim 11. (Original) The method of claim 1, further comprising predicting a first notification region based on at least one measured position and at least one measured trajectory.

Claim 12. (Original) The method of claim 1, wherein the shaped region is based at least in part on an uncertainty value of at least one of, a speed, or a highway route, or traffic conditions in the shaped region, or traffic conditions between the shaped region and the first location, or any combination thereof.

Claim 13. (Previously Presented) A computer program product, embodied in a non- transitory computer readable medium, the non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor causes the processor to perform a set of acts, the acts comprising: 

generating a shaped region having a shape and based at least in part on the first location and at least one candidate trajectory of a discrete set of candidate trajectories, further comprising determining an amount of uncertainty of the at least one candidate trajectory, wherein the shape is determined by at least a direction of travel of the mobile device, a route of travel of the mobile device, and traffic conditions in order to predict a future location of the mobile device, the shape determined to be a first non-circular shape based on a first direction of travel or determined to be a second non-circular shape, different than the first non-circular shape, based on the amount of uncertainty, the amount of uncertainty based at least in part on the traffic conditions along the route of travel; 
forming a first notification region based at least in part on the shaped region and a geographic density of location points in a vicinity of the shaped region, wherein a specified maximum number of closest location points defines a size of the first notification region, the first notification region having the shape and the size that encompasses both the location points and a travel path of the mobile device based on the direction of travel, the size of the first notification region further based on a memory limitation of the mobile device that limits a number of notifications; 
selecting a first set of notifications based at least in part on the first notification region, wherein the first set of notifications is based at least in part on at least one of, a mobile device limit, or a notification count and based on weather conditions in the first notification region; and 
transmitting at least a portion of the first set of notifications electronically through the network to the mobile device.



Claim 15. (Original) The computer program product of claim 13, further comprising instructions which, when stored in memory and executed by a processor causes the processor to perform the acts of: 
receiving, after a finite amount of time has passed, at least one second location point attribute describing a second location of the mobile device; 
adjusting the first notification region to form a second notification region; 
selecting at least a portion of a second set of notifications, wherein the selecting is based at least in part on the second notification region; and 
transmitting at least a portion of the second set of notifications to the mobile device.

Claim 16. (Original) The computer program product of claim 15, wherein the portion of the second set of notifications is determined based at least in part on network speed conditions.

Claim 17. (Previously Presented) The computer program product of claim 13, wherein the first set of notifications is determined based at least in part on at least one of, promotional data, or user preferences, or user purchase history, or weather conditions in the first notification region, or traffic conditions in the first notification region, or any combination thereof.



Claim 19. (Previously Presented) The computer program product of claim 13, wherein the first non-circular shape comprises an oblong shape and the second non-circular shape comprises the shape of a conical shape or a bulbous shape.

Claim 20. (Original) The computer program product of claim 13, further comprising instructions which, when stored in memory and executed by a processor causes the processor to perform acts of transmitting one or more geo-context rules, or one or more geo-context triggers, or any combination thereof.

Claim 21. (Original) The computer program product of claim 13, further comprising instructions which, when stored in memory and executed by a processor causes the processor to perform acts of predicting a first notification region based on at least one measured position and at least one measured trajectory.

Claim 22. (Original) The computer program product of claim 13, wherein the shaped region is based at least in part on an uncertainty value of at least one of, a speed, or a highway route, or traffic conditions in the shaped region, or traffic conditions between the shaped region and the first location, or any combination thereof.

Claim 23. (Cancelled) 

Claim 24. (Cancelled) 

Claim 25. (Cancelled) 

Claim 26. (Cancelled) 

Allowable Subject Matter



Claims 1-9, 11-22 and Examiner Amended Claim 10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
After an extensive search, the examiner found that the available prior art does not disclose a method comprising forming a notification region with the size of the notification region being based on a memory limitation of a mobile device that limits a number of notifications.  The examiner found references disclosing delivering geo-context information notifications/advertisements to a mobile device based on predicted mobile device locations, and generating shaped geo-context information notification regions based on mobile device location, travel, and local information/conditions (See Williams (U.S. Patent Application Publication No. 2014/0067540), Chao (U.S. Patent Application Publication No. 2015/0354969), and Jones (U.S. Patent Application Publication No. 2013/0069798)), but did not find references which disclosed forming a notification region with the size of the notification region being based on a memory limitation of a mobile device.  The examiner found references discloses limiting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chao (U.S. Patent Application Publication No. 2013/0045751) discloses that a smaller area of interest with a smaller set of relevant points of information advantageously utilizes fewer computing memory resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
March 26, 2021
                                                                                                                                                                                                   
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682